J-S74023-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: E.C.B., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: E.C.B., A MINOR                 :
                                               :
                                               :
                                               :
                                               :   No. 1603 EDA 2017

                      Appeal from the Order March 27, 2017
       In the Court of Common Pleas of Monroe County Juvenile Division at
                         No(s): CP-45-JV-0000214-2016


BEFORE: BOWES, J., LAZARUS, J., and RANSOM, J.

MEMORANDUM BY LAZARUS, J.:                            FILED FEBRUARY 26, 2018

        E.C.B., a minor, appeals from a dispositional order, entered in the Court

of Common Pleas of Monroe County, following his adjudication of delinquency

for criminal mischief1 and conspiracy to commit criminal mischief.2         After

careful review, we affirm.

        On September 2, 2016, a large group of juveniles violently assaulted

the victim, T.G., while she was leaving a high school football game; E.C.B.

was among the group of juvenile assailants.            T.G. attempted to flee the

assailants in a motor vehicle, but E.C.B. blocked her route of escape. T.G.

observed as E.C.B., who was impeding her escape route, threw a rock at her

front windshield, breaking it on impact. The broken windshield and additional

____________________________________________


1   18 Pa.C.S.A. § 3304.

2   18 Pa.C.S.A. § 903.
J-S74023-17



damages the vehicle sustained from rocks thrown by E.C.B. and others caused

approximately $1,000.00 in damage. T.G. eventually escaped and contacted

Police Officer Emily Raymond of the Stroud Area Regional Police Department.

       Officer Raymond observed T.G.’s injuries, received a description of the

assailants from T.G., and then contacted the group of juvenile assailants.

When Officer Raymond approached E.C.B., he admitted to throwing rocks at

T.G.’s vehicle. E.C.B. further stated that he was not in imminent fear of T.G.’s

vehicle hitting him, but rather, wanted to assist friends of his who were

complicit in assaulting T.G.          Video footage of the stadium parking lot

corroborated T.G.’s testimony that assailants chased her vehicle as she

attempted to leave the premises.

       On March 27, 2017, Senior Judge Cheslock adjudicated E.C.B.

delinquent on the aforementioned charges, and the case was transferred to

the Court of Common Pleas of Lehigh County for disposition. On April 26,

2017, prior to a disposition being entered, E.C.B.’s counsel filed a notice of

appeal from the adjudication of delinquency with the Juvenile Court Division

of the Court of Common Pleas of Monroe County.           On May 18, 2017, the

Juvenile Court of the Court of Common Pleas of Lehigh County entered a

disposition order.3 On May 18, 2017, E.C.B. filed a concise statement of errors

complained of on appeal, pursuant to Pa.R.A.P. 1925(b), in which he stated

____________________________________________


3 A notice of appeal filed after the announcement of a determination but before
the entry of an appealable order shall be treated as filed after such entry and
on the day thereof. Pa.R.A.P. 905(a)(5).

                                           -2-
J-S74023-17



as follows:   “The [t]rial court erred by adjudicating [E.C.B.] delinquent,

because the determination that [E.C.B.] was guilty of criminal conspiracy to

commit criminal mischief and disorderly conduct was not based on sufficient

evidence.” 1925(b) Statement, 5/18/17 (emphasis added). The trial court

has complied with Rule 1925(a). On appeal, E.C.B. raises the following issue:

“Whether the trial court abused its discretion in finding that [E.C.B.]

committed criminal conspiracy to commit criminal mischief and disorderly

conduct where the finding was against the weight of the evidence.” Brief of

Appellant, at 4 (emphasis added).

      Initially, we agree with the Commonwealth that E.C.B. has waived his

sufficiency claim. See Brief of Appellee, at 7. E.C.B.’s Rule 1925(b) statement

provides only a vague statement:     “The [t]rial court erred by adjudicating

[E.C.B.] delinquent, because the determination that [E.C.B.] was guilty of

criminal conspiracy to commit criminal mischief and disorderly conduct was

not based on sufficient evidence.” 1925(b) Statement, 5/18/17. “In order to

preserve a challenge to the sufficiency of the evidence on appeal, an

appellant’s 1925(b) statement must state with specificity the element or

elements upon which the appellant alleges that the evidence was insufficient.”

Commonwealth v. Garland, 63 A.3d 339, 344 (Pa. Super. 2013). “Such

specificity is of particular importance in cases where, as here, the appellant

was convicted of multiple crimes each of which contains numerous elements

that the Commonwealth must prove beyond a reasonable doubt.” Id. Here,

as is evident, E.C.B. failed to specify which elements of each offense he was

                                     -3-
J-S74023-17



challenging in his Rule 1925(b) statement. See Garland, supra. Therefore,

E.C.B. has waived this issue on appeal.

       Moreover, even if E.C.B. had preserved his sufficiency claim, he has

abandoned it on appeal. Instead, E.C.B. briefs a weight claim that he did not

preserve in a post-trial motion or raise in his Rule 1925(b) statement.4 See

Commonwealth v. C.E.H., 167 A.3d 767, 772 (Pa. Super. 2017) (explaining

challenges to weight of evidence are waived if not raised in post-sentence

motion or by other appropriate manner before trial court). Accordingly, we

are constrained to affirm.5

       Order affirmed.


____________________________________________


4 “Unlike Pa.R.Crim.P. 607, which requires a weight of evidence claim to be
raised prior to sentencing or in a post-sentence motion, the Juvenile Rules of
Court Procedure do not have any equivalent rule specifying how a juvenile
adjudicated delinquent must present a weight of the evidence claim to
preserve it for appellate review.” See C.E.H., 167 A.3d at 772. Our Supreme
Court has held that a juvenile may adequately preserve his claim that his
adjudication of delinquency was against the weight of the evidence by raising
it in his Rule 1925(b) statement. In re J.B., 106 A.3d 76, 95 (Pa. 2014).
Here, however, E.C.B. has not raised a claim challenging the weight of the
evidence either in a post sentence motion or in his Rule 1925(b) statement.
Therefore, he has waived this issue. C.E.H., supra.

5 Even if E.C.B. had preserved his sufficiency and/or weight claim for appeal,
both are meritless. E.C.B. admitted to striking T.G.’s vehicle with a rock and
breaking her windshield. Further, E.C.B. acted in concert with several different
persons who also assaulted T.G. and threw rocks at her vehicle. The trial court
did not find E.C.B.’s self-defense testimony credible and determined that his
actions were not justifiable. See Commonwealth v. Hankerson, 118 A.3d
415, 420 (credibility assessment is within exclusive purview of factfinder).
Viewing all evidence in a light most favorable to the Commonwealth, we agree
that there was sufficient evidence to find that E.C.B. committed all of the
foregoing offenses. In re K.J.V., 939 A.2d 426, 427-28 (Pa. Super. 2007).

                                           -4-
J-S74023-17


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/26/18




                          -5-